Case 1:19-cv-07777-GBD Document 32 Filed 09/06/19 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT

| snc SDNY
pocUMENT

 

 

 

SOUTHERN DISTRICT OF NEW YORK i ny ECTRONICALLY FLED |
Tae tees esos sss se sos eee oss sss sss x -K Fs nel 1
STATE OF NEW YORK etal, lo ave. PILED: SEP_0.6.2019...|
Plaintiffs, —
~against- ORDER
UNITED STATES DEPARTMENT OF ;
HOMELAND SECURITY et al., 19 Civ. 7777 (GBD)

Defendants.

GEORGE B. DANIELS, United States District Judge:
The page limit for Plaintiffs’ memorandum of law in support of their motion for a

preliminary injunction is extended to 40 pages.

The initial conference scheduled for September 24, 2019 at 9:30 am shall be held at 10:30

Dated: New York, New York

September 6, 2019
SO ORDERED.

Jung, B Done |

B. DANIELS
ted tates District Judge

 
